*875OPINION.
Smith:
In this appeal we find one of the too frequent examples of the administration of taxing statutes made exceedingly difficult because of irregular and improper bookkeeping practices. From the year 1903 to the year 1919 the petitioner carried on his books a constantly growing and changing account of notes receivable without ever having audited and closed his books in any intervening year. We find that in the year 1919 these unpaid notes included notes owed by something over 100 debtors, which notes the petitioner believed uncollectible on December 31, 1919. A majority of the notes be*876lieved to be uncollectible were due and payable prior to March 1, 1913. Not one of the accounts had been charged to profit and loss on the books of the petitioner or charged off in any year. The petitioner’s income-tax returns for the years 1913 to 1918, inclusive, show no deduction for bad debts. In his income-tax return for the year 1919, he deducted from gross income $36,567.28 for bad debts. Upon an investigation and reaudit of his books, the petitioner now claims the deduction from gross income on account of bad debts of $24,012.43, in addition to the $1,841.26 allowed by the Commissioner.
The Commissioner objects to the deduction on the following-grounds :
(1) That the debts in part were ascertained to be worthless prior to the year 1919.
(2) That the debts were not, within the meaning of the statute, charged off during the year 1919.
(3) That the debts were in part not worthless at December 31, 1919. '
(4) That of the debts existing prior to March 1,1913, only the cost or the March 1, 1913, value thereof, whichever is lower, may be deducted as a loss in any subsequent year.
Section 214 (a) of the Revenue Act of 1918 provides:
That in computing net income there shall be allowed as deductions:
* * * * * * *
(7) Debts ascertained ‘to be worthless and charged off within the taxable year.
The method of charging off the notes used by the petitioner was most unusual. The bookkeeper for the petitioner, the principal witness in this case, testified as follows:
Q. Flow does it [the charge-off] ever get into profit and loss account?
A. We don’t have any profit and loss account. When they [the notes] are paid they go back in here and show up on this account. We keep after them all the time. If we charged them to loss and gain there might be a loss entirely. Leave it like that, it shows how much is collected, and if there is any balance there we still get after it. That was really not charged into loss and gain at all. It is just a record on the note register.
Q. That simply represents a notation on the record here, the note record, that in 1919 you simply claimed it as a deduction from gross income in the income-tax return, did you?
A. Yes.
* * * * * * *
Q. Each one of these accounts you still keep open today and if one of the makers of the notes come in you give him a credit on that account?
A. Yes.
Q. So there has been no actual closing of the account or no actual charging off except the notes charged off to income tax in 1919?
A. That is it exactly. We keep them right here.
*877The statute does not provide any particular manner for the charging off of a bad debt. We think that the method employed by the petitioner meets the challenge of the statute. If the petitioner were a corporation and the corporation was required to prepare balance sheets for the purpose of determining invested capital and the notes receivable were included in the balance sheet at the face value of the notes, there might be a serious question as to whether this method of charging off bad debts met the challenge of the statute. But we think that in the case of this individual for the year 1919, the notation on the note record that the note was charged off to income tax constituted a sufficient compliance with the statute to warrant the petitioner in making the deduction provided the note was ascertained to be worthless within the calendar year 1919.
It appears to us, however, from the evidence, that there was no ascertainment of worthlessness of a great majority of the notes charged off in the manner above indicated in 1919. The petitioner was unusually vigilant in the collection of notes receivable. Through traveling salesmen and through a collector he continually kept in touch with his debtors, and wherever there was any possibility of collecting anything upon overdue notes the petitioner did not fail to make an effort to collect. This is shown by the fact that he brought many suits after a long period of years and, even where a -fieri facias was returned nulla bona, the fi. fa. was kept alive as long as possible. Some of the notes were endorsed by persons believed by the petitioner to be responsible. Where the maker of the note went through bankruptcy, an attempt was made to collect from the endorser. The petitioner apparently made no special investigation of the likelihood of collection of. delinquent notes in 1919. The bookkeeper testifying for the petitioner with respect to certain accounts could not recall any special investigation made of the account in 1919 by which the account was determined to be worthless in 1919. In reply to the question—
A lot of tills property sold back in 1904, 1905, and 1906, where the notes had not been paid, did not make any investigation in regard to that property in 1919?
A. We were trying to collect it. I do not know about making an investigation. We always have a traveling man to see if there is any chance in the world to collect it.
He further testified:
Q. Do yon recall the discussion about Mr. W. A. Abbott? Had you had any particular information in the year 1919 that you did not have in 1918?
A. I can’t recall now that we had any particular information about it at all. As I told you in the beginning it was in 1919 that we took up all these old accounts and went through to see what we could collect and what we could not collect.
*878The ascertainment of worthlessness with respect to most of the accounts charged to income tax in 1919 appears to have consisted of nothing more than a discussion between the petitioner and his bookkeeper as to the likelihood of collection of accounts, many of which the petitioner had been unable to collect over a period of years. This is shown by the following testimony of the bookkeeper:
Q. Did you know yourself anything about the financial standing or responsibility of Mr. W. A. Abbott, of Doe Run, Georgia, between the year 1916, and 1919?
A. No, sir; not personally.
Q. Under whose direction or was it upon your own authority that you made those entries there about charging off in 1913 [1919] ?
A. Mr. Avery and I would get together and decide if they were good.
Q. When did you and Mr. Avery get together and make those particular entries that have been read into the record, about charging off in 1919?
A. I do not remember the exact date.
Q. Was it along in February or March, 1920?
A. No; it was along in the latter part of 1919.
This Board has repeatedly held that in the ascertainment of the worthlessness of debts there must be an actual determination of worthlessness by the petitioner within the taxable year based on the failure of reasonable efforts to collect. Appeals of Pacific Pipe & Supply Co., 2 B. T. A. 870; Steele Cotton Mill Co., 1 B. T. A. 299; Egan & Hausman Co., 1 B. T. A. 556; Alemite Die Casting & Mfg. Co., 1 B. T. A. 548.
The evidence adduced at the hearing with respect to the history of each account is too voluminous to review here. It has been carefully gone over and the question as to the ascertainment of worthlessness within the year 1919 has been determined with respect to each account on the facts presented. Where it appears from the evidence that the debtor died within the year 1919, or that the petitioner abandoned his efforts to collect by reason of unsuccessful litigation during the year 1919, the account has been listed in the findings of fact as having been ascertained to be worthless and charged off within the year 1919. In cases where payments on accounts were made regularly up to or near the year 1919 and it is not shown that the debtor could not have made further payments, or where the accounts were obviously ascertained to have been worthless long prior to 1919, the claims for the deduction of such accounts have been disallowed. The evidence of record warrants the deduction of $392.96 for bad debts in addition to the amount allowed by the Commissioner.

Judgment will be entered on 15 days’ notice, under Bule 50.